Case 5:17-cv-00002-JGB-KK Document 49-14 Filed 10/11/18 Page 1 of 3 Page ID #:1970




              Exhibit N




                                                                      MCH - 000058
    Case 5:17-cv-00002-JGB-KK Document 49-14 Filed 10/11/18 Page 2 of 3 Page ID #:1971


Clinton Mikel

From:               Charles Harrison <charles.harrison@mchcares.com>
Sent:               Tuesday, February 3, 2015 4:25 PM
To:                 Clinton Mikel
Subject:            FW: Source of Numbers


 
 
Charlie

Charles H. Harrison
Chief Executive Officer
San Bernardino Mountains Community Hospital District
P.O. Box 70
Lake Arrowhead, CA 92352
(909) 436-3200 Phone
(909) 336-4730 FAX
charles.harrison@mchcares.com 
 
From: Frank Adomitis [mailto:franksc@linkline.com]
Sent: Tuesday, February 03, 2015 6:56 AM
To: Charles Harrison
Subject: Source of Numbers

Charlie, 
 
I was lucky I was made aware of the this article: 
 
http://www.mountain‐news.com/mountain_living/article_b396641c‐a0fe‐11e4‐8d9a‐8f8b6f7456d8.html 
 
I need to verify the numbers in this article, e.g. how did you get 144 days cash on hand?  The only way you 
could get such a number is that you included restricted investments and they, even with the 
hospital’s “expert” investment advisors, must have risen since 2008 when the market was plunging.  To make 
it a fair comparison you need to factor out the restricted investments.   
 
What happened in 2014?  Net income plunged 97%; it was $763K in 2013 and $23K in 2014.  That is a 
disaster.   These figures are from your annual OSHPD reports.  As for you touting that you have turned the 
hospital around since 2008, 2008 was bad because of a decade of complete mismanagement (Hoss should 
have been fired instead of thanked), the net revenue per adjusted patient day is about the same. 
 
2008: (9,936,315/22108) = 449   2014: (14,419,653/32269) = 447.  This looks very bad. 
 
I am still waiting for the new hospital to open on the purchased lot of land.  Do you have a date? 
 
We need to get the truth out about the hospital, so I need to get the source of the numbers published in the 
article. 
 
 
                                                        1
                                                                                            MCH - 000059
   Case 5:17-cv-00002-JGB-KK Document 49-14 Filed 10/11/18 Page 3 of 3 Page ID #:1972
P.S. As for the court case, small claims is a tough venue for such a case.  The judge wanted me to show 
damages and I couldn’t.  What was funny was that Don could not explain how he helped place Yvonne when I 
showed you and her owed a house together in Henderson NV.    
 
Sent from Windows Mail 
 




                                                    2
                                                                                        MCH - 000060
